Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-15-2005

Zheng v. Atty Gen USA
Precedential or Non-Precedential: Precedential

Docket No. 04-3008




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Zheng v. Atty Gen USA" (2005). 2005 Decisions. Paper 607.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/607


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
            UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                           August 2, 2005


                                           No. 04-3008
                                          QUN ZHENG
                                               a/k/a
                                        Zhao Xin Zhu, Petitioner

                                              v.

                                   ATTORNEY GENERAL USA

                                    (Agency No. A78 864 293)


Present: RENDELL, BARRY and BECKER, Circuit Judges

           1. Motion by Respondent for Publication of the Court’s July 20, 2005 Opinion.

           2. Response by Petitioner to Motion For Publication of the Court’s
              July 20, 2005 Opinion.


Response due by 8/12/05.                                    Chiquita Dyer
                                                            Case Manager        267-299-4919

                                       ORDER
The foregoing motion is granted.




                                                            By the Court,

                                                               /s/ Edward R. Becker
                                                            Circuit Judge

Dated: August 15, 2005
CMD/cc: Charles Christophe, Esq.
        Aleksander B. Milch, Esq.
        Meer M. M. Rahman, Esq.
        Gregory B. Friel, Esq.